UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-24926 CECIL BANCORP, INC. (Exact name of Registrant as specified in its charter) Maryland 52-1883546 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 127 North Street, Elkton, Maryland (Address of principal executive offices) (Zip Code) (410) 398-1650 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ x ] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). [] YES[] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[ x ] NO APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. At November 11, 2010, there were 3,697,523 shares of common stock outstanding CECIL BANCORP, INC. AND SUBSIDIARIES CONTENTS PAGE PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) Consolidated Balance Sheets - 3 September 30, 2010 and December 31, 2009 Consolidated Statements of Operations and Comprehensive Income (Loss) 4-5 for the Three and Nine Months Ended September 30, 2010 and 2009 Consolidated Statements of Cash Flows 6 for the Nine Months Ended September 30, 2010 and 2009 Notes to Consolidated Financial Statements 7-13 ITEM 2. Management’s Discussion and Analysis of Financial Condition 14-22 and Results of Operations ITEM 3. Quantitative and Qualitative Disclosure About Market Risk 22 ITEM 4. Controls and Procedures 22 PART II – OTHER INFORMATION 22-23 SIGNATURES 24 CERTIFICATIONS 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share data) September 30 December 31, (Unaudited) ASSETS: Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold 88 Total cash and cash equivalents Investment securities: Securities available-for-sale at fair value Securities held-to-maturity (fair value of $7,193 in 2010 and $4,627 in 2009) Restricted investment securities – at cost Loans receivable Less: allowance for loan losses ) ) Net loans receivable Other real estate owned Premises and equipment, net Accrued interest receivable Other intangible assets Bank owned life insurance Deferred tax assets Other assets TOTAL ASSETS $ $ LIABILITIES: Deposits $ $ Other liabilities Junior subordinated debentures Advances from Federal Home Loan Bank of Atlanta Other borrowed funds - Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; authorized 1,000,000 shares, issued and outstanding 11,560 shares, liquidation preference $1,000 per share, in 2010 and 2009 Common stock, $.01 par value; authorized 10,000,000 shares, issued and outstanding 3,697,523 shares in 2010 and 3,689,346 shares in 2009 37 37 Additional paid in capital Retained earnings Accumulated other comprehensive income (loss) 29 ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 3 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, INTEREST INCOME: Interest and fees on loans $ Interest on investment securities 59 24 Dividends on FHLB and FRB stock 14 18 38 30 Other interest income 15 11 38 31 Total interest income INTEREST EXPENSE: Interest expense on deposits Interest expense on junior subordinated debentures Interest expense on federal funds purchased - - - 1 Interest expense on advances from FHLB Interest expense on other borrowed funds 15 - 28 - Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES ) NONINTEREST INCOME: Deposit account fees ATM fees Commission income - 2 2 7 Gain on sale of loans 90 Gain on sale of other real estate owned - 12 Income from bank owned life insurance 61 46 32 Other 82 63 Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Occupancy expense Equipment and data processing expense FDIC deposit insurance premiums Other Total noninterest expense NET INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX (EXPENSE) BENEFIT ) ) NET INCOME (LOSS) $ $ ) $ $ ) 4 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (dollars in thousands, except per share data) (Continued) Three Months Ended Nine Months Ended September 30, September 30, NET INCOME (LOSS) $ $ ) $ $ ) OTHER COMPREHENSIVE INCOME Unrealized gains (losses) on investment securities, net of deferred taxes 22 38 46 (6 ) TOTAL COMPREHENSIVE INCOME (LOSS) $ $ ) $ $ ) NET INCOME (LOSS) $ $ ) $ $ ) PREFERRED STOCK DIVIDENDS AND DISCOUNT ACCRETION ) NET INCOME (LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ $ ) $ $ ) Earnings (loss) per common share - basic $ $ ) $ $ ) Earnings (loss) per common share - diluted $ $ ) $ $ ) Dividends declared per common share $ See accompanying notes to consolidated financial statements. 5 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Gain on sale of loans ) ) Gain on sale of other real estate owned ) ) Income from bank owned life insurance ) ) Restricted stock awards 5 - Excess servicing rights ) ) Origination of loans held for sale ) ) Proceeds from sales of loans held for sale Net change in: Accrued interest receivable and other assets ) ) Other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of investment securities held-to-maturity ) ) Net redemption (purchase) of restricted investment securities 11 ) Proceeds from sales, maturities, calls and principal payments of investment securities available-for-sale 7 Proceeds from maturities, calls and principal payments of investment securities held-to-maturity Net decrease (increase) in loans ) Proceeds from sale of other real estate owned Purchases of premises and equipment - net ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (decrease) increase in deposits ) Net decrease in advances from Federal Home Loan Bank of Atlanta ) ) Net increase in other borrowed funds - Proceeds from issuance of common stock 22 17 Payments of cash dividends - ) Net cash (used in) provided by financing activities ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures of cash flows information: Cash paid for income taxes $ $ Cash paid for interest $ $ Transfer of loans to other real estate owned $ $ See accompanying notes to consolidated financial statements. 6 CECIL BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 1.GENERAL In the opinion of Cecil Bancorp, Inc. and subsidiaries (the “Company”), the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position as of September 30, 2010 and the results of its operations and cash flows for the three and nine months ended September 30, 2010 and 2009.These statements are condensed and therefore do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.The statements should be read in conjunction with the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.The results of operations for the three and nine months ended September 30, 2010 are not necessarily indicative of the results to be expected for the full year or for any other period. 2.FINANCIAL STATEMENT PREPARATION The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates are used when accounting for uncollectible loans, depreciation and amortization, intangible assets, deferred income taxes, and contingencies, among others.Actual results could differ from those estimates. 3.RECENT ACCOUNTING PRONOUNCEMENTS In June2009, the FASB issued SFAS No. 166 (not incorporated into the Codification yet), a revision to SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” and will require more information about transferred of financial assets and where companies have continuing exposure to the risks related to transferred financial assets. SFAS 166 was effective on January 1, 2010 and did not have a material impact on our financial condition or results of operations. In June 2009, the FASB issued SFAS No. 167 (not incorporated into the Codification yet), a revision to FASB Interpretation No. 46(R), “Consolidation of Variable Interest Entities,” and will change how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. Under SFAS No. 167, determining whether a company is required to consolidate an entity will be based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance. SFAS 167 was effective on January 1, 2010 and did not have a material impact on our financial condition or results of operations. In January 2010, the FASB issued guidance to improve disclosures about fair value measurements.The guidance requires entities to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers.It also requires a Level 3 reconciliation to be presented on a gross basis disclosing purchases, sales, issuances, and settlements separately.The guidance is effective for interim and annual periods beginning after December 15, 2009 except for gross basis presentation for the Level 3 reconciliation, which is effective for interim and annual periods beginning after December 15, 2010.The disclosure requirements effective for interim and annual periods beginning after December 15, 2009 have been adopted for the interim period beginning March 31, 2010 and did not have a material impact on our financial condition or results of operations. In the second quarter 2010, additional guidance was issued under the Disclosures about the Credit Quality of Financing Receivables and the Allowance for Loan Losses.This standard requires additional disclosures related to the Allowance for Loan Losses with the objective of providing financial statement users with greater transparency about an entity’s loan loss reserves and overall credit quality.Additional disclosures include showing on a disaggregated basis the aging of receivables, credit quality indicators, and troubled debt restructurings with its effect on the Allowance for Loan Losses.The provisions of this standard are effective for interim and annual periods ending on or after December 15, 2010. 7 The adoption of this standard will not have a material impact on our financial condition or results of operations, but it will increase the amount of disclosures in the notes to the consolidated financial statements. 4.EARNINGS PER SHARE Basic earnings per common share are computed by dividing net income available to common stockholders by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share are computed after adjusting the denominator of the basic earnings per share computation for the effects of all dilutive potential common shares outstanding during the period.The dilutive effects of options, warrants, and their equivalents are computed using the “treasury stock” method.For the three and nine months ended September 30, 2010 and 2009, all options and warrants were excluded from the diluted earnings per share calculation because their effect was antidilutive. Three Months Ended Nine Months Ended September 30 September 30, Basic: Net income (loss) $ $ ) $ $ ) Preferred stock dividends and discount ) Net income (loss) available to common stockholders $ $ ) $ $ ) Average common shares outstanding Basic earnings (loss) per common share $ $ ) $ $ ) Diluted: Net income (loss) $ $ ) $ $ ) Preferred stock dividends and discount ) Net income (loss) available to common stockholders $ $ ) $ $ ) Average common shares outstanding Stock option adjustment - Average common shares outstanding – diluted Diluted earnings (loss) per common share $ $ ) $ $ ) 5.ACCOUNTING FOR STOCK BASED COMPENSATION PLANS There were no stock options outstanding as of September 30, 2010 or December 31, 2009.No options were granted or vested during the nine months ended September 30, 2010 and 2009.A summary of the Company’s stock based compensation activity, and related information for the periods indicated is as follows: In November 2009, the Company approved the granting of 60,125 restricted stock awards with a fair market value of $4.00 per share.The awards vest over a period of five years.Total compensation expense of $33,000 relating to these awards will be recorded ratably over the vesting period.Compensation expense recognized in the nine months ended September 30, 2010 was $5,000.A summary of the Company’s activity and related information for restricted stock for the periods indicated is as follows: 8 Nine Months Ended Year Ended September 30, 2010 December 31, 2009 Weighted- Weighted- Average Average Shares Exercise Price Shares Exercise Price Unvested at beginning of period $ — $ — Forfeited — Awarded — — Released — Unvested at end of period $ $ 6.ASSETS MEASURED AT FAIR VALUE ASC Topic 820 establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”), and expands disclosures about fair value measurements. While the Statement applies under other accounting pronouncements that require or permit fair value measurements, it does not require any new fair value measurements. ASC Topic 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the measurement date. In addition, the Statement establishes a fair value hierarchy, which prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. Lastly, ASC Topic 820 requires additional disclosures for each interim and annual period separately for each major category of assets and liabilities.For Level 2 assets, the Company uses information from a third party pricing service, which is estimated using market prices of comparable instruments or other methods, such as the present value of future cash flows.The following table shows the value (in thousands) at September 30, 2010 and December 31, 2009 of each major category of assets measured at fair value on the consolidated balance sheets, which consists solely of investment securities available-for-sale.The changes in fair value were reflected as a component of other comprehensive income and did not affect net income. Fair Value Measurements at Reporting Date Using Description Carrying Value Quoted Prices in Active Markets For Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) September 30, 2010 Investment securities available-for-sale Mutual funds – mortgage securities $ $ $
